NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0831n.06

                                            No. 14-5079
                                                                                    FILED
                           UNITED STATES COURT OF APPEALS                      Nov 03, 2014
                                FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


PATRICIA ELLEN BOWEN,                                    )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )     ON APPEAL FROM THE UNITED
v.                                                       )     STATES DISTRICT COURT FOR
                                                         )     THE MIDDLE DISTRICT OF
SOCIAL SECURITY ADMINISTRATION,                          )     TENNESSEE
                                                         )
       Defendant-Appellee.                               )
                                                         )
                                                         )


       BEFORE: SILER, SUTTON, and McKEAGUE, Circuit Judges.


       PER CURIAM. Patricia Ellen Bowen appeals the district court’s judgment affirming the

denial of her application for disability insurance benefits.

       In 2009, Bowen filed an application for disability insurance benefits, alleging that she

became disabled on May 10, 2005.           After the Social Security Administration denied the

application, Bowen requested a hearing before an administrative law judge (ALJ). The ALJ

denied Bowen relief, and the Appeals Council declined to review the case. The district court

affirmed the denial of Bowen’s application.

       On appeal, Bowen raises three arguments: (1) the ALJ erred by discounting the medical

opinion of her treating physician; (2) the ALJ erred by concluding that her testimony was not

fully credible; and (3) the ALJ erred by concluding that she retained the residual functional

capacity (RFC) to perform light work. “Our review of the ALJ’s decision is limited to whether
No. 14-5079
Bowen v. Soc. Sec. Admin.

the ALJ applied the correct legal standards and whether the findings of the ALJ are supported by

substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The

substantial-evidence standard is met if a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Id. at 406 (internal quotation marks omitted). “We give de

novo review to the district court’s conclusions on each issue.” Id.

          Bowen first argues that the ALJ erred by discounting the medical opinion of her treating

physician, Dr. Denise Dingle, that Bowen had significant work-related physical impairments. A

medical opinion from a treating source must be given controlling weight if it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and not inconsistent with

other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376

(6th Cir. 2013). If not given controlling weight, the ALJ must weigh the treating source’s

opinion based on the nature of the treatment relationship, the specialization of the medical

source, and the consistency and supportability of the opinion. Id.

          Substantial evidence supported the ALJ’s decision to discount Dr. Dingle’s medical

opinion. Dingle made her assessment of Bowen’s physical limitations nearly two years after the

period relevant to the disability determination, and she failed to specifically identify when the

alleged limitations began and the extent to which the limitations were present during the relevant

period.     In addition, Dingle’s conclusion that Bowen had significant physical limitations

conflicted with her treatment notes and the other medical evidence in the record, which generally

demonstrated that Bowen’s physical condition was stable and that she was not suffering from

debilitating physical impairments.

          Bowen next argues that the ALJ erred by concluding that her testimony concerning the

extent of her impairments was not fully credible. We accord great weight and deference to an


                                                -2-
No. 14-5079
Bowen v. Soc. Sec. Admin.

ALJ’s credibility finding, but such a finding must be supported by substantial evidence. Walters

v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). The ALJ could reasonably discount

Bowen’s testimony that she had severe physical impairments, given the lack of supporting

medical evidence, the evidence that she engaged in significant activities of daily living, and the

fact that she refused to comply with the advice of her physician to wear a compression garment

as an important part of her treatment. Thus, the ALJ’s credibility determination was supported

by substantial evidence.

       Finally, Bowen argues that the ALJ erred by concluding that she retained the exertional

capacity to perform light work. Given that Bowen performed light or medium work until the

alleged onset date of disability and that there is no credible medical evidence or testimony

showing that she subsequently developed limitations precluding light work, substantial evidence

supported the ALJ’s RFC determination.

       Accordingly, we affirm the district court’s judgment.




                                              -3-